t c summary opinion united_states tax_court johnny and m suzan black petitioners v commissioner of internal revenue respondent docket no 16246-04s filed date johnny black and m suzan black pro sese erin k huss for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code as amended respondent issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which respondent sustained the filing of a federal_tax_lien with respect to petitioners’ tax_liabilities for and respondent rejected petitioners’ offer of dollar_figure to compromise their total unpaid tax_liability of dollar_figure the issue for decision is whether respondent abused his discretion by rejecting petitioners’ offer_in_compromise oic and by sustaining the filing of the federal_tax_lien background some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated by this reference petitioners resided in riverside california at the time the petition was filed petitioners filed federal_income_tax returns for and there was some withholding with respect to these years but the withholding was less than the respective tax_liabilities reported there were no payments remitted with any of the returns filed sometime in petitioners began making monthly payments of dollar_figure per month with it appears that at some point petitioners paid dollar_figure for the taxable_year respect to the tax_liability these payments continued until date a petitioners’ oic on date petitioners submitted an oic to the internal_revenue_service irs in which they offered to pay a total of dollar_figure over a period of months the oic related to the and tax years the offer was submitted on the basis of doubt as to collectibility petitioner johnny black petitioner explained in a written_statement attached to the oic that he was formerly an insurance agent with allstate ins co as a result of expending personal funds to support his agency and decreases in company benefits petitioner left allstate in with unpaid debts at the time of trial petitioner drove a bus for senior citizens and earned dollar_figure per hour petitioner m suzan black has been permanently disabled since she suffers from diabetes had heart bypass surgery in and has other serious medical issues she is unable to work by letter dated date the irs rejected petitioners’ oic the basis for the rejection was that the amount offered was less than petitioners’ reasonable collection potential the asset equity table attached to the rejection letter reflected that petitioners’ assets included their house with a net realizable equity totaling dollar_figure including other assets petitioners’ net realizable equity was reflected by the irs as dollar_figure the irs determined that petitioners could pay their tax_liabilities in full b_notice of federal_tax_lien a notice_of_federal_tax_lien was filed on date on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioners timely requested a hearing on form request for collection_due_process_hearing form petitioners explained in the form that prior to submitting an offer_in_compromise we were making scheduled payments for several years if there are no other options we would like to continue making payments without the lien being placed on the house petitioners had a hearing with the irs office of appeals after some correspondence between petitioners and the office of appeals the notice_of_determination was issued on date the appeals officer indicated appeals considered the dollar_figure rejected offer to compromise approximately dollar_figure of liabilities while your net spendable income was about dollar_figure per month it was the equity in your personal_residence that kept the offer from being accepted it is not clearly known what your position is although based upon conversations it appeared they believed they could obtain a better deal in tax_court and wanted to leave it up to them for a final_determination you have not shown you are entitled to any reduction on your tax_liabilities via the offer_in_compromise petitioners do not dispute that their net equity in available assets exceeded the amount offered in compromise and in fact exceeded the total_tax liability in issue discussion sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a federal_tax_lien and provided with an opportunity for an administrative hearing sec_6320 a hearing under sec_6320 is conducted in accordance with the procedural requirements set forth in sec_6330 sec_6320 at the administrative hearing a taxpayer is entitled to raise any relevant issue relating to the unpaid tax including collection alternatives such as an offer_in_compromise or an installment_agreement sec_6330 and c sec_301 e proced admin regs this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 where as here the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 goza sec_7122 allows a taxpayer to appeal any rejection of an offer or agreement to the irs office of appeals v commissioner 114_tc_176 in so doing we do not conduct an independent review of what would be an acceptable offer_in_compromise van vlaenderen v commissioner tcmemo_2003_346 we review only whether the appeals officer’s refusal to accept petitioners’ oic was arbitrary capricious or without sound basis in fact or law see 112_tc_19 on the basis of the information considered by the appeals officer we cannot conclude that rejection of petitioners’ oic was an abuse_of_discretion see eg van vlaenderen v commissioner supra crisan v commissioner tcmemo_2003_318 willis v commissioner tcmemo_2003_302 o’brien v commissioner tcmemo_2003_290 schulman v commissioner tcmemo_2002_129 petitioners’ oic of dollar_figure was not based on any analysis in contrast in response to the oic the irs provided a detailed analysis computing petitioners’ net realizable equity furthermore while petitioners made a general assertion that they should be entitled to make installment payments they did not present any details as to this further even if an installment_agreement were in effect pursuant to sec_6159 such agreement would not prevent the filing of a notice_of_federal_tax_lien sec_301_6159-1 proced admin regs see speltz v commissioner t c __ for a detailed discussion of the regulations relating to oics we are satisfied that respondent did not abuse his discretion in making his determination reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing an appropriate decision will be entered for respondent
